Citation Nr: 0516655	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  96-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a disability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
March 1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that granted service connection for a left 
knee disability, with an initial rating of 10 percent, and 
denied service connection for a psychiatric disorder.  The 
jurisdiction of the appeal is currently with the VARO in 
Chicago, Illinois.

In April 2002 the Board undertook additional development on 
its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and in October 2003, the Board remanded the case to the RO 
for additional development that included issuance of notice 
mandated by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The case 
was recently returned to the Board for appellate 
consideration though the Cleveland, Ohio VARO special 
processing unit.


FINDINGS OF FACT

1.  The record does not contain any competent evidence 
associating an acquired psychiatric disability to the 
veteran's military service on any basis.

2.  On a facts found basis the veteran's left knee disability 
is manifested by occasional discomfort; limitation of flexion 
is to 130 degrees and there is full extension, no evidence of 
arthritis on X-ray, no recurrent subluxation or lateral 
instability and no evidence additional functional loss due to 
pain or other pathology. 


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service and a psychosis may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for a disability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326, 3.655, 4.1, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Codes 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The VCAA was enacted during the pendency of this appeal and 
VA has issued final regulations to implement it.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  There are 
limited judicially recognized exceptions to the applicability 
of the VCAA which are not relevant here.  In general, the VA 
must demonstrate that notice was sent to the claimant's last 
address of record, but that it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  In essence, the duty to assist 
is not always a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The claimant cannot passively wait for 
VA's assistance in circumstances where he may have 
information that is essential to obtaining supporting 
evidence.  A claimant would, however, be obligated to respond 
in some fashion to VA's request in order to have VA delay 
further action on the claim to give the claimant time to 
procure and submit the requested information and evidence.  

Here, after a RO hearing in 1995 the appellant had not 
communicated with VA for several years regarding this appeal 
and at that time a reasonable case could be made for 
abandonment.  For example, he did not respond to the request 
to appear for medical examinations of his left knee in 
Florida in 1996, in Georgia and Minnesota in 1997 and in 
California in 1999.  After briefly resurfacing in 2001 at a 
Chicago address he was subsequently contacted there and at 
addresses in Washington, D.C. and Cincinnati, Ohio but gave 
no response to any of these mailings.  Furthermore, the 
representative has not offered any good cause for the 
veteran's failure to cooperate.  

In summary, the veteran has not been active in prosecuting 
his claims.  The numerous timely VA mailings after locating a 
good address for the veteran demonstrates to the Board's 
satisfaction that notice was sent to the claimant's last 
address of record as discussed in Hyson, supra.  The 
correspondence was correctly addressed.  38 C.F.R. § 3.1(q).  
That the recent mailing in March 2005 to multiple addresses 
was not returned from any of the addresses the RO used is 
sufficient evidence that it was received.  The RO cannot be 
criticized if the numerous attempts to assist the veteran 
have not produced any response with an explanation.  
Furthermore his current representative has not offered any 
explanation for the failure to cooperate or offer substantive 
evidence to advance the claims.  It was clearly stated in 
Hyson that the normal course of events requires the veteran 
to keep VA apprised of his whereabouts and if he does not VA 
does not have the burden to "turn up heaven and earth to 
find him".  This appeal has been in abeyance for a decade 
and on many occasions VA has attempted to assist in 
developing the claim though contacts at various known 
addresses as the record indicates the veteran may be 
homeless.  The VA went well beyond what was normally required 
apparently influenced by the circumstances of the case and in 
essence tailored the assistance to the special circumstances 
of the veteran.  See Wood,  supra.

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This case was remanded and VA records were 
obtained.  Reasonable efforts as contemplated in the current 
law were made in an effort to obtain additional evidence.  
Unfortunately the appellant did not cooperate in authorizing 
the release of private medical records that were identified 
in duty to assist letters in 2002 and 2003.  

Thus, there is no basis for further delay since the veteran 
failed in his obligation to assist with regard to records.  
The Board has reviewed the correspondence to the appellant in 
light of the recent argument on appeal, and finds that the 
notice in the referenced RO and Board documents clearly 
advises the veteran of the evidence needed, which conforms to 
the intent of the VCAA provisions.  For example, the veteran 
was issued a formal VCAA notice letter in January 2004 that 
explained the essential obligations and responsibilities of 
the parties to assist in developing relevant information.  
Furthermore the veteran received the December 1994 rating 
decision, and the May 1995 statement of the case.  He was 
furnished supplemental statements of the case and 
supplemental statement of the case in March 1996, June 1999, 
April 2000 and March 2005 that provided him with applicable 
law and regulations and the reasons for the RO decision in 
his claim.

The RO also complied with the Board remand and thus fulfilled 
the requirements of Stegall v. West, 11 Vet. App. 268 (1998).  
The appellant did not assist in providing information, 
although he was asked to authorize the release of medical 
information and he was issued a comprehensive VCAA notice 
letter.  The RO did not review the claim again until more 
than a year passed from the issuance of the VCAA letter so 
there is no reasonable argument that the veteran did not have 
the opportunity to assist in the development of his claim.

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim).  As stated previously, the 
veteran has not corresponded with VA and recently there is no 
indication from his representative that he intends to provide 
the requested assistance.  Furthermore at the RO hearing in 
1995, the veteran stated he received supplemental income 
benefits from the Social Security Administration only on 
account of cluster headaches when asked if any other 
conditions had been the basis for the award (T 11, 16).  
Therefore no relevance of the SSA records to the claims on 
appeal has been established for VA to obtain SSA records 
before proceeding with the appeal.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002).  

It should be noted that the veteran appealed the initial 
disability rating determination for the left knee.  In such 
circumstances the VA General Counsel has concluded that under 
38 U.S.C.A. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion long 
before the enactment of the VCAA and the rationale of the 
General Counsel's opinion is applicable here, where a 
downstream element of the initial rating flow from a decision 
granting service connection that was fully developed at the 
time it was issued.  Therefore, it could reasonably be 
asserted that there was no further assistance required on 
VA's part to insure an informed decision on this issue, 
although as discussed previously the record does show that VA 
provided ample assistance.


Analysis

The basic three requirements for prevailing on a claim for 
service connection are (1) competent evidence of a current 
disability (a medical diagnosis) Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and (3) a nexus between the in-service 
disease or injury and the current disability (medical 
evidence) Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Regarding a psychiatric disability the Board notes initially 
that the veteran meets the first requirement.  However he 
fails to meet the remaining requirements.  The Board must 
observe that neither the veteran nor his representative is 
competent to address issues of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Here, the record shows that the veteran was given a 
psychiatric evaluation in February 1980 and that the examiner 
found no significant mental illness, no sign of psychosis and 
he was cleared for any administrative action deemed 
appropriate.  On the separation examination in March 1980 the 
clinical evaluation showed a normal psychiatric status and 
there was no psychiatric disorder reported in the summary of 
defects and diagnoses.  The examiner's elaboration for the 
history of depression and excessive worry was that there was 
no suicidal or homicidal thought and no sex problem.  

When the veteran filed his initial claim with VA in 1984 for 
pension he indicated "schizo 1984" and there was a VA 
information request dated in 1986 showing a recent hospital 
admission diagnosis of atypical psychosis.  Thereafter a VA 
examiner in July 1994 noted hospitalizations began in 1984 
and included the VA, and that the veteran had many substance 
related rehabilitations through early 1994.  The examiner 
reported organic mood disorder, alcohol and cocaine 
dependence.  The VA clinical records noted an evaluation in 
July 1988 showing the impression of paranoid type 
schizophrenia and that he was much less delusional than 
during a recent hospitalization.  The records refer to 
substance abuse treatment during the mid 1990's.  His hearing 
testimony did not mention any medical nexus opinion for a 
psychiatric disability.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  Nothing in the record presents competent medical 
nexus evidence to link an acquired psychiatric disability to 
the veteran's military service on either a direct or 
presumptive basis.  Moreover, the VCAA duty to assist 
regarding the necessity of a medical examination/opinion does 
not attach where as here a veteran simply relates a disorder 
to military service and there is no medical opinion relating 
it to service or other competent evidence he suffered an 
event or injury that may be associated with symptoms he 
reported.  See Duenas v. Principi, 18 Vet. App. 514, 519-20 
(2004).  Simply put, in view of the evidentiary record and 
with application of all pertinent governing criteria, the 
Board finds there exists no basis upon which to predicate a 
grant of entitlement to service connection for any of the 
claimed psychiatric disability.  38U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

Turning to the left knee disability, disability ratings are 
based on the average impairment of earning capacity resulting 
from disability.  The percentage ratings for each diagnostic 
code, as set forth in VA's Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, represent the average 
impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  On a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation unless there is a clearly 
expressed intent to limit consideration to a specific 
disability rating.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  The distinction between disagreement with an 
original rating and a claim for an increased rating is 
important in terms of determining what evidence is to be used 
to decide the original rating.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
As this appeal concerns an original rating, Fenderson 
controls. 

The Board finds that there is no basis for a staged rating 
and that the initial evaluation of 10 percent should remain 
in effect for the entire period.  Although the veteran 
reported at the hearing several months after the initial 
examination that he had a slight limp, left knee pain and 
stiffness and felt the knee giving out (T 3-4, 6, 12-14) the 
examination showed an essentially unremarkable left knee with 
only slight limitation of flexion, no X-ray evidence of 
arthritis and no instability.  Furthermore the clinical 
records from 1988 through 2002 showed only one reference to 
the left knee in January 2001 when he was seen for medication 
and mentioned taking medication when he had a flare-up.  
However he had no specific complaint according to the report 
and the clinician reported no findings specific to the left 
knee.  In addition X-rays of the left knee in 1993 and 1995 
were not interpreted as showing arthritis.  This record does 
not reflect any ongoing appreciable functional impairment of 
the knee warranting more than a 10 percent evaluation when 
the clinical evidence is considered in light of the hearing 
testimony.

In summary, the Board finds that the evidentiary record, with 
application of all pertinent governing criteria, does not 
support an initial evaluation greater than 10 percent since 
the demonstrated limitation of motion consists only of a 
slight loss of flexion, there is no instability or limitation 
of extension or any evidence of additional functional loss 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004), see also 38 C.F.R. § 
4.71, Plate II (2004) (which specifies that normal flexion 
and extension of a knee is from 0 to 140 degrees).  Although 
the disability rating is assigned under Diagnostic Code 5257 
for instability of the knee, there is no evidence of 
instability and thus a separate rating is not available.  
VAOPGCPREC 9-04 endorses separate ratings under Diagnostic 
Code 5260 (leg, limitation of flexion) and Diagnostic Code 
5261 (leg, limitation of extension), but here there is no 
limitation of extension demonstrated to warrant such 
consideration.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for the left knee 
disability.  See Gilbert v. Derwinski, 1 Vet. App. 49. 
53(1990).

Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis when it adjudicated the claim initially.  The 
CAVC has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  As to the 
disability presented in this claim, the Board cannot conclude 
that the disability picture is so unusual or exceptional, 
with such related factors as frequent hospitalization or 
marked interference with employment, as to render impractical 
the application of the regular rating criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his knee disability.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.
The record as discussed previously does not contain any 
information that would tend to support the conclusion that 
the left knee disability presents an exceptional or unusual 
disability picture.  Therefore, having considered this 
evidence the Board finds there is no basis for further 
consideration of an extraschedular evaluation at this time.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a disability of the left knee is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


